NOT FOR PUBLICATION                           FILED
                                                                          SEP 21 2021
                    UNITED STATES COURT OF APPEALS
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

ALFRED E. CARAFFA,                              No. 20-16653

                Plaintiff-Appellant,            D.C. No. 2:20-cv-00774-MTL-
                                                ESW
 v.

UNITED STATES OF AMERICA; et al.,               MEMORANDUM*

                Defendants-Appellees.

                   Appeal from the United States District Court
                            for the District of Arizona
                   Michael T. Liburdi, District Judge, Presiding

                          Submitted September 14, 2021**

Before:      PAEZ, NGUYEN, and OWENS, Circuit Judges.

      Alfred E. Caraffa appeals pro se from the district court’s judgment

dismissing this 42 U.S.C. § 1983 and Bivens v. Six Unknown Named Agents of

Federal Bureau of Narcotics, 403 U.S. 388 (1971) action alleging constitutional

claims. We have jurisdiction under 28 U.S.C. § 1291. We review de novo a


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
dismissal under 28 U.S.C. § 1915A. Resnick v. Hayes, 213 F.3d 443, 447 (9th Cir.

2000). We affirm.

      The district court properly dismissed Caraffa’s action because defendants

were either entitled to immunity or were not properly named. See FDIC v. Meyer,

510 U.S. 471, 484-86 (1994) (explaining that a Bivens action is only available

against federal officers, not against the United States); Melendres v. Arpaio, 784

F.3d 1254, 1260 (9th Cir. 2015) (recognizing that the Maricopa County Sheriff’s

Office is not a proper defendant in a § 1983 action); Olsen v. Idaho State Bd. of

Med., 363 F.3d 916, 922 (9th Cir. 2004) (explaining judicial immunity); Porter v.

Jones, 319 F.3d 483, 491 (9th Cir. 2003) (explaining Eleventh Amendment

immunity).

      The district court did not abuse its discretion in denying Caraffa’s request to

recuse Judge Liburdi because Caraffa failed to file an affidavit alleging bias or

establish extrajudicial bias or prejudice. See 28 U.S.C. § 455 (setting forth

circumstances requiring recusal); United States v. Sibla, 624 F.2d 864, 869 (9th

Cir. 1980) (setting forth standard of review).

      The district court did not abuse its discretion in denying Caraffa’s motion to

consolidate. See Pierce v. County of Orange, 526 F.3d 1190, 1203 (9th Cir. 2008)

(setting forth standard of review and explaining that a district court has broad

discretion to consolidate actions).



                                          2                                     20-16653
      The district court did not abuse its discretion in denying Caraffa’s motion for

default judgment. See Fed. R. Civ. P. 55 (outlining elements of default and default

judgment); Eitel v. McCool, 782 F.2d 1470, 1471-72 (9th Cir. 1981) (setting forth

standard of review and factors for determining whether to enter default judgment).

      We reject as unsupported by the record Caraffa’s contentions that the district

court improperly denied in forma pauperis status, failed to grant leave amend,

failed to consider Caraffa’s exhibits or evidence, included extraneous documents in

the case file, or failed to serve documents.

      Caraffa’s pending motions are denied.

      AFFIRMED.




                                          3                                   20-16653